Case




 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT

 9
                   CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

10

11     CONSTRUCTION LABORERS TRUST                    CASE NO.: 5:13-cv-00582 VAP-DTB
       FUNDS FOR SOUTHERN
12     CALIFORNIA ADMINISTRATIVE                      [[PROPOSED] RENEWAL OF
       COMPANY, a Delaware limited liability           JUDGMENT BY CLERK
13     company,
14                                                    [No Hearing Scheduled]
                            Plaintiff,
15
             vs.
16

17     PLAY SMART SURFACING, INC., a
       California corporation; et al.,
18
                            Defendants.
19

20

21

22           On November 12, 2013, judgment was entered in this action (“Judgment”) in
23     favor of the plaintiff, Construction Laborers Trust Funds for Southern California
24     Administrative Company ("Judgment Creditor"), and against defendants Play Smart
25     Surfacing, Inc. ("Play Smart") and Rafael Alzaga, Jr. ("Alzaga"). [Court Document
26     32 (Judgment).] As indicated in it, the Judgment had two monetary components.
27     First, $121,363.59 was awarded against Play Smart. Second, of that amount,
28     $98,720.53 was awarded jointly and severally against Play Smart and Alzaga.

                                                  1
Case 0




  1            [Abstracts of Judgment] Abstracts of judgment as to the Judgment were
  2   recorded as follows:
  3            Date:        County            Instrument No.:    Judgment Debtor
  4         June 11, 2014   San Bernardino    2014-210320        Play Smart Surfacing, Inc.
  5         June 11, 2014   San Bernardino    2014-210321        Play Smart Surfacing, Inc.
  6                                                              and Rafael Alzaga, Jr.
  7

  8            [Notices of Judgment Lien] Notices of judgment lien as to the Judgment were
  9   filed with the California Secretary of State as follows:
 10           Date                Instrument No.           Judgment Debtor
 11      January 29, 2021         U210018989036            Play Smart Surfacing, Inc.
 12      January 29, 2021         U210018991535            Rafael Alzaga, Jr.
 13      April 2, 2014            14-7405979187            Play Smart Surfacing, Inc
 14      April 2, 2014            14-7405978934            Rafael Alzaga, Jr.
 15

 16            NOW, upon application of the Judgment Creditor:
 17

 18            The $121,363.59 Judgment against Play Smart. is renewed as follows:
 19                    a.   Total Judgment…………………………………… $121,363.59
 20                    b.   Costs after Judgment……………………………… $                          0.00
 21                    c.   Less Credits after Judgment………………….…… $ -41,942.01
 22                    d.   Interest after Judgment computed from
 23                         November 12, 2013 to June 10, 2021 at 0.11%
 24                         (accruing at $0.24 per day)……………….…….... $               700.81
 25                    e.   Total Renewed Judgment………………….…….... $ 80,122.39
 26   ///
 27   ///
 28   ///

                                                   2
Case 5:13-cv-00582-VAP-DTB Document 108-1 Filed 06/10/21 Page 3 of 4 Page ID #:571




  1         The $98,720.53 Judgment awarded jointly and severally against Play Smart and
  2   Alzaga is renewed as follows:
  3               a.    Total Judgment…………………………………… $ 98,720.53
  4               b.    Costs after Judgment……………………………… $                      0.00
  5               c.    Less Credits after Judgment………………….…… $- 41,942.01
  6               d.    Interest after Judgment computed from
  7                     November 12, 2013 to June 10, 2021 at 0.11%
  8                     (accruing at $0.17 per day)……………….…….... $            511.31
  9               e.    Total Renewed Judgment………………….…….... $ 57,289.83
 10

 11

 12
            June 15, 2021
      DATED:________________
 13                                                CLERK OF THE COURT
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                              3
Case 5:13-cv-00582-VAP-DTB Document 108-1 Filed 06/10/21 Page 4 of 4 Page ID #:572




   1                                  PROOF OF SERVICE
  2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3          1 am employed in the County of Los Anaeles, State of California. I am over the
       a°e of 18j’ears and not a party to the within acTion; my business address is 3DO
  4    \edh Boulevard, Suite 2000, Los Angeles, CaLifornia 900 10-2421.
  5            On June 10, 2021, I served the foregoing document described as
  6    IPROPOSEDI RENEWAL OF JUDGMENT BY CLERK on the interested parties
       in this action by first class United States mail and by placing a true copy thereof
  7    enclosed in a sealed envelope addressed as follows:
  8    Rafael Aizaga, Jr.                        Play Smart Surfacing, Inc.

       Highland, CA                              Highland, CA
 10
 11    Play Smart Surfacing, inc.                Play Smart Surfacing, Inc.
       2201 E Cooley Dr.                         1125 Research Drive, Ste A
 12
       Colton, CA 92324                          Redlands CA 92374
 13
 14    l1    (By Mail) As follows: I am ‘readily familiar” with the firm’s practice of
             collection and processing correspondence for mailing. Under that practice it
 15          would be deposited with U.S. postal service on that same day with postage
             thereon fully prepaid at Los Angeles, California in the ordinary course ot
 16          business. I am aware that on motion of the party served, service is presumed
             invalid if postal cancellation date or postage meter date is more than one day
 17          after date of deposit for mailing in affidavit.
 18    l     Executed on June 10, 2021, at Los Angeles, California.
 19          (Federal Court) I declare that I am employed in the office of a member of the
             bar of this court at whose direction the service was made.

 21
                                                                       /
                                                          -1i4/i
 22                                                   Timothy Hng
 23
 24
 25
 26
 27
 28
